                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF LOUISIANA



LIBERTY INSURANCE UNDERWRITERS,
INC.                                                                  PLAINTIFF

v.                                        CIVIL ACTION NO. 2:18-CV-8612-KS-CW

GUSTAVE J. LABARRE, JR., et al.                                    DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants Defendants’ Motion to

Dismiss [17] pursuant to Rules 12(b)(7) and 19(b). Plaintiffs’ claims are dismissed

without prejudice. This case is closed.

A.    Background

      This case arises from a settlement agreement reached in a complex tort case

in Louisiana state court. In 2012, a sinkhole damaged property owned by Defendants,

who then filed suit against numerous parties in state court, including Texas Brine

Company, LLC. Defendants alleged that an affiliate of Texas Brine was partially

responsible for the sinkhole. Plaintiff provided excess liability coverage for Texas

Brine’s affiliate from March 1, 2012, to March 1, 2013.

      In 2017, Defendants entered into a Settlement Agreement with Plaintiff,

releasing it from any obligation to them under the 2012-2013 Texas Brine insurance

policy. Defendants also entered into a Tripartite Agreement with Plaintiff and Texas

Brine, in which Defendants assigned certain claims to Plaintiff and agreed to pay
Plaintiff a portion of any sums received in satisfaction of certain claims. Plaintiff and

Texas Brine were dismissed from the state-court case pursuant to the settlement.

      Plaintiff later filed this lawsuit, claiming that Defendants were attempting to

settle their claims against Texas Brine’s other insurers without remitting payment

to Plaintiff as required by the Tripartite Agreement. Specifically, Defendants sought

to amend their state-court petition to seek a declaratory judgment that they are not

liable for any payment to Plaintiff under the Tripartite Agreement. Plaintiff asserted

a breach of contract claim, alleging that Defendants and their counsel breached the

confidentiality provisions of the Settlement Agreement and Tripartite Agreement.

Plaintiff also seeks a declaratory judgment in its favor regarding payment under the

Tripartite Agreement. Alternatively, Plaintiff seeks reformation of the Tripartite

Agreement and rescission of the Settlement Agreement.

      Of course, Defendants disagree with Plaintiff’s interpretation of the Tripartite

Agreement. They contend that the scope of claims assigned to Plaintiff was more

limited. Defendants filed a Motion for Abstention and to Dismiss [17], which the

Court now addresses.

B.    Abstention Standard of Review

      Defendants argue that the Court should abstain from exercising jurisdiction

over this case because of the parallel state-court proceeding. The Court applies one of

two tests when deciding whether to abstain from hearing a case because of an ongoing

parallel proceeding in state court. New England Ins. Co. v. Barnett, 561 F.3d 392, 394


                                           2
(5th Cir. 2009). First, “[w]hen a district court is considering abstaining from

exercising jurisdiction over a declaratory judgment action, it must apply the standard

derived from Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 62 S. Ct. 1173, 86 L.

Ed. 1620 (1942).” Id. “However, when an action involves coercive relief, the district

court must apply the abstention standard set forth in Colorado River Water

Conservation District v. United States, 424 U.S. 800, 817, 96 S. Ct. 1236, 47 L. Ed. 2d

483 (1976).” Id. at 394-95. The Brillhart standard “affords a district court broad

discretion,” id. at 394, but under Colorado River, “the district court’s discretion to

dismiss is ‘narrowly circumscribed’ . . . .” Id. at 395.

       The Court applies Colorado River “whenever an action includes both

declaratory and non-frivolous coercive claims for relief.” Id. Therefore, “[w]hen an

action contains any claim for coercive relief, the Colorado River abstention doctrine

is ordinarily applicable.” Id. The “only two exceptions to application of the Colorado

River standard” are “if the claims for coercive relief are frivolous or if the claims for

coercive relief were added as a means of defeating Brillhart.” Id. at 395-96.

       Defendants argue that the Brillhart standard applies because Plaintiff’s

claims for coercive relief are frivolous and were made to circumvent Brillhart.

However, at least one claim for coercive relief – Plaintiff’s breach of contract claim –

is not frivolous.

       First, the Tripartite Agreement provides: “This agreement is strictly

confidential.” Exhibit B to Response at 3-4, Liberty Ins. Underwriters Inc. v. Labarre,


                                             3
No. 2:18-CV-8612-KS-CW (E.D. La. Apr. 12, 2019), ECF No. 117-2. Next, the

Settlement Agreement provides:

      This Settlement is strictly confidential, provided, however, that LIUI
      shall be entitled to share this Agreement with its reinsurers. In the
      event needed to prove exhaustion of the 2012 Policy, LIUI shall be
      entitled to disclose Paragraph 2, but shall require the parties to whom
      Paragraph 2 is disclosed to maintain confidentiality of Paragraph 2.

Exhibit A to Motion for Partial Summary Judgment at 6, Liberty Ins. Underwriters

Inc. v. Labarre, No. 2:18-CV-8612-KS-CW (E.D. La. May 1, 2019), ECF No. 119-2.

      In Count One, Plaintiff alleges that Defendants violated these provisions by

publicly disclosing the existence and certain terms of each contract on the public

docket in the underlying state-court case. Indeed, in Defendants’ proposed Thirteenth

Supplemental and Amending Petition filed on the public docket in the underlying

proceeding, Defendants disclosed that they had entered into the Tripartite

Agreement, and that they had assigned certain claims to Plaintiff under the

agreement. Exhibit A to Consent Motion for Leave to File at 7, Liberty Ins.

Underwriters, Inc. v. Labarre, No. 2:18-CV-8612-KS-CW (E.D. La. Aug. 8, 2019), ECF

No. 160-3.

      Defendants argue that these disclosures do not constitute breaches of the

agreements because the state-court judge had already publicly disclosed the existence

of the Tripartite Agreement. Defendants also argue that Plaintiff “cannot reasonably

believe that its assignment of subrogation and contribution claims to the Labarres

under the Tripartite Agreement is a fact that would remain a secret.” Memorandum


                                         4
in Support of Motion for Abstention at 9, Liberty Ins. Underwriters, Inc. v. Labarre,

No. 2:18-CV-8612-KS-CW (S.D. Miss. Oct. 29, 2018), ECF No. 19-3.

      The confidentiality provisions are quite broad. Beyond the Settlement

Agreement’s brief reference to coinsurers, they include no carve-outs for matters

already disclosed by third parties. That being the case, regardless of the state court’s

actions or whether Plaintiff’s expectation of confidentiality was reasonable, its claim

that disclosing the existence and some terms of the agreements constitutes a breach

of the confidentiality provisions is not frivolous. Defendants could have insisted on

more precise language in the agreements if they wanted to more clearly define the

scope of the parties’ obligations. Of course, Plaintiff’s breach of contract claim may

ultimately have no merit, but based on what is currently before the Court it is not

frivolous.

      Therefore, as Plaintiff asserted a non-frivolous claim for coercive relief,

Colorado River applies, rather than Brillhart. Barnett, 561 F.3d at 394-95.

C.    Colorado River Analysis

      “A Colorado River abstention analysis begins with a heavy thumb on the scale

in favor of exercising federal jurisdiction, and that presumption is overcome only by

‘exceptional circumstances.’” Aptim Corp. v. McCall, 888 F.3d 129, 135 (5th Cir. 2018)

(quoting Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 491 (5th Cir. 2006)). Despite

its “virtually unflagging obligation” to exercise the jurisdiction it has been granted,

the Court may “choose to abstain, awaiting the conclusion of state-court proceedings


                                           5
in a parallel case, based on principles of ‘wise judicial administration, giving regard

to conservation of judicial resources and comprehensive disposition of litigation.” Id.

(quoting Colorado River, 424 U.S. at 817).

      The Court considers the following factors to determine whether “exceptional

circumstances” are present:

      (1) assumption by either court of jurisdiction over a res, (2) relative
      inconvenience of the forums, (3) avoidance of piecemeal litigation, (4) the
      order in which jurisdiction was obtained by the concurrent forums, (5)
      to what extent federal law provides the rules of decision on the merits,
      and (6) the adequacy of the state proceedings in protecting the rights of
      the party invoking federal jurisdiction.

Id. at 135-36 (quoting Stewart, 438 F.3d at 491). These factors are not applied as a

“mechanical checklist.” Id. at 135. Rather, the Court’s decision “rests ‘on a careful

balancing of the important factors as they apply in a given case, with the balance

heavily weighted in favor of the exercise of jurisdiction.’” Id. (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 16, 103 S. Ct. 927, 74 L. Ed. 765

(1983)).

      1.     Parallel Proceedings

      First, Colorado River only applies where a state-court proceeding is parallel to

the federal proceeding. Air Evac EMS, Inc. v. Texas, Dep’t of Ins., Div. of Workers’

Compensation, 851 F.3d 507, 520 (5th Cir. 2017). Parallel actions are generally “those

involving the same parties and the same issues,” but the Court need not apply “in

every instance a mincing insistence on precise identity of parties and issues.” African

Methodist Episcopal Church v. Lucien, 756 F.3d 788, 797 (5th Cir. 2014). The Court

                                          6
must “‘look both to the named parties and to the substance of the claims asserted’ to

determine whether the state proceeding would be dispositive of a concurrent federal

proceeding.” Air Evac EMS, 851 F.3d at 520 (quoting Lucien, 756 F.3d at 797).

      It appears to be undisputed that the state-court case currently involves the

same parties that are in this one. Although the Court does not have access to a recent

docket sheet or all the filings therein, it also appears to be undisputed that

Defendants amended their state-court petition to request a declaratory judgment

interpreting and applying the Tripartite Agreement and Settlement Agreement that

form the basis of this action. See Exhibit A to Consent Motion for Leave to File [160-

3], at 7-8. Therefore, the state-court proceeding is parallel to this one.

      2.     Assumption of Jurisdiction over a Res

      Defendants concede that the first Colorado River factor weighs in favor of

exercising the Court’s jurisdiction. This is an in personam action, and there is no res.

Aptim, 888 F.3d at 136.

      3.     Relative Inconvenience of the Forums

      Defendants also concede that the second factor weighs in favor of exercising

the Court’s jurisdiction. “The relative inconvenience of the forums ‘primarily involves

the physical proximity of the federal forum to the evidence and witnesses.’” Id.

(quoting Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1191 (5th Cir. 1988)). The

question is whether “the ‘inconvenience of the federal forum is so great’ as to warrant

abstention,” rather than whether the state court is more convenient. Id. (quoting


                                            7
Evanston, 844 F.2d at 1192). Defendants acknowledge that this forum is comparably

convenient to the state court.

      4.      Avoidance of Piecemeal Litigation

      “The pendency of an action in state court does not bar a federal court from

considering the same matter.” Stewart, 438 F.3d at 492. Therefore, “[t]he prevention

of duplicative litigation is not a factor to be considered in an abstention

determination.” Evanston, 844 F.2d at 1192. Rather, Colorado River was concerned

with “piecemeal litigation, and the concomitant danger of inconsistent rulings with

respect to a piece of property.” Stewart, 438 F.3d at 492. In this context, “piecemeal”

appears to mean – at a minimum – that claims were asserted in the state-court action

which would not be addressed in the federal court action, requiring the state-court

action to proceed in spite of a federal court ruling that is res judicata of the parallel

claims. Id.

      Defendants argue that permitting this case to proceed increases the likelihood

of inconsistent rulings between this Court and the state court. However, “any time

duplicative litigation exists, the possibility of inconsistent judgments also exists. . . .

[T]he problem of inconsistent judgments can be obviated through a plea of res

judicata should one court render judgment before the other.” Kelly Inv., Inc. v. Cont’l

Common Corp., 315 F.3d 494, 498 (5th Cir. 2002). Like in Kelly, neither this Court

nor the state court have exercised jurisdiction over a res, and the same parties and

issues are present in both cases. Id. at 498-99. Moreover, Defendants asserted no


                                            8
claim against Plaintiff in the state-court action which will not be addressed here. See

Stewart, 438 F.3d at 492. Therefore, this litigation is merely duplicative, and this

factor weighs against abstention. 1

        5.      The Order in Which Jurisdiction Was Obtained

        This factor “centers more on the progress made in the relative forums, not on

the date of initial filing.” Aptim, 888 F.3d at 137. “If the progress made is just

‘jurisdictional posturing’ with little progress on the merits, the factor ‘weighs against

abstention.’” Id. (quoting Black Sea Inv., Ltd v. Untied Heritage Corp., 204 F.3d 647,

651 (5th Cir. 2000)).

        Although the state-court case was initially filed years before this one,

Defendants did not amend their state-court petition to seek a declaratory judgment

interpreting and applying the Tripartite Agreement and Settlement Agreement until

months after this case was filed. In other words, this Court obtained jurisdiction over

the parallel claims before the state court.

        The Court is not aware of the current status of the state-court case. Here,

though, the parties have already conducted discovery, and a motion for summary

judgment is pending. The Fifth Circuit has suggested that “this factor only favors

abstention when the federal case has not proceeded past the filing of the complaint.”

Stewart, 438 F.3d at 492-93. This case “has clearly progressed further. For that



1 Even if the Court agreed that there was a danger of piecemeal litigation, it would still exercise
jurisdiction over this case because the danger is slight, particularly in light of Colorado River’s heavy
presumption in favor of exercising jurisdiction.
                                                   9
reason, this factor favors federal jurisdiction.” Id.

      6.     Federal Law

      As for the fifth factor, “[t]he presence of a federal law issue must always be a

major consideration weighing against surrender of jurisdiction, but the presence of

state law issues weighs in favor of surrender only in rare circumstances.” Aptim, 888

F.3d at 138. This case only presents state-law issues, but Defendants have not argued

or demonstrated that this case presents the sort of “rare circumstances” that counsel

surrender of the Court’s jurisdiction. Accordingly, this factor is neutral, at best. See

Black Sea, 204 F.3d at 651.

      7.     Adequacy of State-Court Proceedings

      The final factor – the adequacy of the state-court proceedings to protect the

rights of the party invoking federal jurisdiction – “can only be neutral or weigh

against abstention.” Aptim, 888 F.3d at 139 (citing Stewart, 438 F.3d at 493). This

factor is neutral, as neither party has demonstrated that the state court is unable to

adequately adjudicate the case.

      8.     Summary

      In summary, the Colorado River factors clearly weigh in favor of retaining

jurisdiction over this case. This is an in personam action, and there is no res.

Defendants concede that this forum is no less convenient than state court. Although

the cases are duplicative, they do not present a danger of piecemeal litigation, and

this Court obtained jurisdiction over the relevant issues before the state court. For


                                            10
these reasons, the Court denies Defendants’ motion to abstain.

D.    Rule 19

      Defendants also argue that Texas Brine is an indispensable party to this

litigation, and that the case must be dismissed because of its absence. “Rule 12(b)(7)

allows dismissal for failure to join a party under Rule 19.” HS Resources, Inc. v.

Wingate, 327 F.3d 432, 438 (5th Cir. 2003). Rule 19 governs the “required joinder of

parties.” FED. R. CIV. P. 19. The Court’s analysis “entails two inquiries under Rule 19.

The court must first determine under Rule 19(a) whether a person should be joined

to the lawsuit” as a “required” party. Wingate, 327 F.3d at 439. “If joinder is

warranted, then the person will be brought into the lawsuit. But if such joinder would

destroy the court’s jurisdiction, then the court must determine under Rule 19(b)

whether to press forward without the person or to dismiss the litigation.” Id.

      Rule 19(a)(1) defines a “required” party as one “who is subject to service of

process,” and:

      (A)    in that person’s absence, the court cannot accord complete relief
             among existing parties; or

      (B)    that person claims an interest relating to the subject of the action
             and is so situated that disposing of the action in the person’s
             absence may:

             (i)    as a practical matter impair or impede the person’s ability
                    to protect the interest; or

             (ii)   leave an existing party subject to substantial risk of
                    incurring double, multiple, or otherwise inconsistent
                    obligations because of the interest.


                                          11
FED. R. CIV. P. 19(a)(1).

         Texas Brine indisputably has an interest in the outcome of this litigation

insofar as it has implications for the terms and viability of the settlement agreement

reached among Plaintiff, Defendants, and Texas Brine in the underlying litigation.

Although Texas Brine was not a party to the Settlement Agreement, the Settlement

Agreement and Tripartite Agreement formed integral parts of a single, complex

settlement. Texas Brine, as Plaintiff’s insured, has an interest in Plaintiff’s

settlement of any claims Defendants might have on the subject policy. Therefore, the

Court concludes that Texas Brine is a “required” party within the meaning of Rule

19(a).

         A “required” person “whose joinder will not deprive the court of subject-matter

jurisdiction must be joined as a party . . . .” Id. But joinder of a required party is not

feasible if it would destroy diversity. Moss v. Princip, 913 F.3d 508, 515 (5th Cir.

2019). It is undisputed that Texas Brine is a citizen of Texas, as are some of the

Defendants. Plaintiff argues that Defendants have neither demonstrated that Texas

Brine’s interests are aligned with Plaintiff’s, nor that its joinder would necessarily

destroy subject-matter jurisdiction.

         According to Plaintiff, Defendants are attempting to subvert a settlement

agreement which included the settlement of Plaintiff’s claims against Texas Brine

within the coverage period of the subject policy. According to Plaintiff’s theory of the

case and interpretation of the contracts, both it and Texas Brine benefit from the


                                           12
enforcement of the settlement agreement, and if the settlement falls apart now, both

Plaintiff and Texas Brine would be thrust back into the state-court litigation of

Plaintiff’s underlying claims. Therefore, Texas Brine’s interests are aligned with

Plaintiff’s, and if it were joined to this litigation, it would be as a plaintiff, which

would destroy diversity. 2

       If “joining a required party is not feasible, . . . the court must determine

whether the party is ‘merely necessary’ to the litigation, or in fact ‘indispensable.’”

Id. (quoting Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 117-

19, 88 S. Ct. 733, 19 L. Ed. 2d 936 (1968)). Rule 19(b) provides the relevant analysis:

       If a person who is required to be joined if feasible cannot be joined, the
       court must determine whether, in equity and good conscience, the action
       should proceed among the existing parties or should be dismissed. The
       factors for the court to consider include:

               (1)     the extent to which a judgment rendered in the person’s
                       absence might prejudice that person or the existing parties;

               (2)     the extent to which any prejudice could be lessened or
                       avoided by:

                       (A)     protective provisions in the judgment;

                       (B)     shaping the relief; or

                       (C)     other measures;

               (3)     whether a judgment rendered in the person’s absence
                       would be adequate; and

               (4)     whether the plaintiff would have an adequate remedy if the

2 The Court also finds it curious that an insurer who had settled substantial claims against its
insured would argue that its interests were not aligned with its insured’s in an action to enforce said
settlement as purportedly negotiated.
                                                  13
                    action were dismissed for nonjoinder.

FED. R. CIV. P. 19(b). “[W]hether a particular lawsuit must be dismissed in the

absence of a party can only be determined in the context of particular litigation. There

is no prescribed formula for determining in every case whether a person is an

indispensable party.” Moss, 913 F.3d at 515 (punctuation omitted).

      Rendering a judgment in Texas Brine’s absence would be prejudicial. Counts

II and III seek declaratory judgments regarding the interpretation and application of

the Tripartite Agreement and Settlement Agreement. Counts IV and V seek

reformation of the Tripartite Agreement and rescission of the Settlement Agreement.

Texas Brine indisputably has an interest in these issues in that the Court’s decisions

could affect both Defendants’ claims against Texas Brine and Plaintiff’s obligations

to Texas Brine under the subject policy. The parties have not proposed any means by

which the Court could lessen or avoid such prejudice, and the Court declines to craft

such measures sua sponte.

      Therefore, the Court could not – as a matter of fundamental fairness – render

any judgment regarding the Tripartite Agreement in Texas Brine’s absence.

Moreover, it would be impracticable for the Court to try and split Plaintiff’s claims,

addressing only the Settlement Agreement, to which Texas Brine was not a party.

Although the Settlement Agreement and Tripartite Agreement are separate

contracts, they form integral parts of one whole settlement. Modifying one necessarily

has bearing on the other, and it would not be practicable for the Court to partially


                                          14
address Plaintiff’s claims.

      Plaintiff also has an adequate remedy if this case is dismissed under Rule

12(b)(7). Defendants raised many of the same issues regarding the Tripartite

Agreement in the state-court case. Plaintiff and Texas Brine are defendants in that

case. Plaintiff is free to raise these issues in a counterclaim – or file its own separate

action, if it wishes – and the state court can adjudicate them.

      Finally, Plaintiff argues that even if Texas Brine is a required party with

respect to some claims, the Court need not dismiss the entire case. The Court agrees,

in principle. However, Counts II, III, IV, and V all have bearing on the settlement

agreement, and Texas Brine has a significant interest in any interpretation,

enforcement, modification, and/or rescission of any element of that settlement

agreement. Even Count I – Plaintiff’s breach of contract claim arising from the

confidentiality provisions – has implications for Texas Brine’s interests, insofar as

Texas Brine was also a party to the contract and could assert an identical breach of

contract claim. While Plaintiff may not seek to enforce Texas Brine’s interest in the

confidentiality provisions, the Court’s ruling here would undoubtedly have

implications for any such claim.

      After consideration of the factors provided by Rule 19(b), the Court concludes

that it can not “in equity and good conscience” adjudicate Plaintiff’s claims without

Texas Brine joined as a party to this litigation.

E.    Conclusion


                                           15
      For the reasons provided above, the Court grants Defendants’ Motion to

Dismiss [17] pursuant to Rules 12(b)(7) and 19(b). Plaintiffs’ claims are dismissed

without prejudice. This case is closed.

      SO ORDERED AND ADJUDGED this 26th day of August, 2019.

                                                 /s/    Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                          16
